OPINION OF THE COURT
Carpinello, J.
On March 14, 1991, Oscar Linderberry was conditionally released from Auburn Correctional Facility in Cayuga County having been convicted of first degree rape in 1976 and having served 18 years of a 12½-to-25-year prison sentence. His release included certain special conditions, including prohibitions against consuming alcohol and driving a motor vehicle. He was also obligated to participate in sex offender therapy and to attend Alcoholics Anonymous.1 As of March 1992, Linderberry lived in Cortland County with his ex-wife and was under the supervision of Joseph Maio, a parole officer employed by the State Division of Parole (hereinafter the Division).
On March 6, 1992, Linderberry’s ex-wife reported to the City of Cortland Police that he menaced herewith a kitchen knife. Police Officer Daniel Merritt investigated the charge, which included interviewing Linderberry on March 7, 1992. At this time Linderberry was “very calm”, and Merritt concluded that Linderberry’s ex-wife, who had admitted herself into the mental health unit of a local hospital and declined to press charges, was not in any immediate danger. On March 9, 1992, after Linderberry backed out of an agreement with his ex-wife *114to check himself into the mental health unit, an arrest warrant was filed charging him with menacing, a class B misdemeanor. Linderberry turned himself in to the police on March 11, 1992 and was arraigned and released on his own recognizance by City Court that same day.
Upon learning of the previous days’ events, Maio conducted an investigation to determine whether a parole revocation warrant was indicated. At 9:30 a.m. on March 12, 1992, Maio contacted the Cortland Police about the incident and picked up the arrest report. One hour later, he conducted a home visit and ordered Linderberry to stay away from his ex-wife and to immediately make an appointment for a mental health evaluation. Between 2:30 and 3:00 p.m. that same afternoon, Maio had a conference with Senior Parole Officer Gerald Szczech who, after reviewing police documents and discussing the situation with Maio, decided that a warrant should be issued. Maio was directed by Szczech to execute it the following morning. Several factors went into this decision; namely, Linderberry’s positive adjustment while on parole, his release by City Court the previous day, indications that he was not consuming alcohol and had been attending family counseling with his ex-wife on a regular basis, the fact that he moved out of the couple’s residence and the extreme weather conditions that day. Less than 10 hours after this decision was made, however, Linderberry went on a violent criminal spree. In addition to abducting, beating, stabbing and raping claimant, he murdered his ex-wife and kidnapped another woman (see, People v Linderberry, 222 AD2d 731, lv denied 87 NY2d 975; People v Linderberry, 215 AD2d 867, lv denied 86 NY2d 844).
Claimant seeks to hold the State liable for the injuries she sustained based on the Division’s alleged negligence in failing to timely execute the parole revocation warrant on Linderberry.. In a prior appeal, this Court affirmed the denial of the State’s motion for summary judgment (212 AD2d 939). At the conclusion of a trial, the Court of Claims found no negligence and dismissed the claim. Claimant appeals.
 We hold that the decision of when and how to execute a warrant is fundamentally a discretionary act, not a ministerial one, particularly on the facts, albeit tragic, of this case. Consequently, the State is immune from liability. Moreover, even if the State is not immune from liability, the evidence supports the Court of Claims’ factual finding that the State was not negligent. Accordingly, we affirm.
*115The challenged conduct in this case2— a delay in the execution of a warrant—involves precisely the type of policy-rooted decision-making that governmental immunity is designed to safeguard, particularly where, as here, there is an absence of a rule, regulation or statute governing same. It is a well-settled principle that “[w]hether an action of a governmental employee or an official is cloaked with any governmental immunity requires an analysis of the functions and duties of the actor’s particular position and whether they inherently entail the exercise of some discretion and judgment” (Mon v City of New York, 78 NY2d 309, 313). The principal distinction between discretionary and ministerial acts, as described in Tango v Tulevech (61 NY2d 34, 41), is that the former “involve the exercise of reasoned judgment which could typically produce different acceptable results”, while the latter envision “direct adherence to a governing rule or standard with a compulsory result”. Indeed, “ ‘discretion is indicated if the powers are “to be executed or withheld according to [a governmental agent’s] own view of what is necessary and proper”’” (id., at 40, quoting Mills v City of Brooklyn, 32 NY 489, 497 [emphasis supplied]).
The State has governmental immunity from liability for negligence in the execution of the parole violation warrant because the duties and functions relating to the execution of the warrant do entail discretion (see, e.g., Mesa v United States, 837 F Supp 1210, 1213, affd 123 F3d 1435 [“the function of determining when and how to execute an arrest warrant is quintessentially a discretionary function, involving choices and judgments that are grounded in policy considerations”]; Patel v United States, 806 F Supp 873, 878 [decisions by the Drug Enforcement Administration of “when and where to serve [a] warrant * * * are of the sort that are based on public policy considerations”]) and there is nothing “clerical or routine” about the timing and manner in which to execute a warrant (Mon v City of New York, supra, at 313; compare, Glowinski v Braun, 105 AD2d 1153, appeal dismissed 65 NY2d 637 [retiring a warrant by a court clerk is a ministerial act]). Furthermore, the broader governmental interest of preserving for public safety and police agencies the ability to exercise judgment *116and discretion in determining the time and manner in which to execute the multitude of outstanding warrants, all with varying degrees of urgency, outweighs the benefits to be had from imposing liability for an injured member of the public (see, Haddock v City of New York, 75 NY2d 478, 484). To this end, we agree with the dissent’s conclusion that whether an issued warrant is to be executed is indeed compulsory; it is the time frame and manner in which it is executed that entail discretionary judgment and permissible alternative courses of action depending upon the perceived level of danger to the police and to the public.
Here, Szczech, an officer permitted under the regulations to issue warrants (see, 9 NYCRR 8004.2 [e]), unquestionably made a judgment call as to when to execute the warrant. The record shows that Maio met with Linderberry at 10:50 a.m. on March 12, 1992, at which time Linderberry was compliant with Maio’s instructions, showed no signs of drinking alcohol and acted “[v]ery good, calm [and] reserved”. That afternoon, Maio consulted with Szczech about whether a parole violation warrant should be issued, and a decision was made by Szczech to issue the warrant. Since no evidence at that point and time indicated an emergency, and because a snow storm was in progress, a decision was made in the late afternoon hours of March 12, 1992 to wait less than 24 hours to execute the warrant.
The record also shows that Maio intended to seek the assistance of the local police in executing the warrant even though he was authorized to execute it on his own.3 Under these circumstances, the decision to execute the warrant the following morning—while fatal in retrospect—was nevertheless based on the exercise of judgment and “cannot be held hostage to ‘second guessing’ after the fact” (Rodriguez v City of New York, 189 AD2d 166, 177 [the decision by a police officer to stop and apprehend an individual acting in a suspicious manner or to observe said individual for a period of time is indeed discretionary]). To hold otherwise would require that the thousands of warrants issued daily be executed immediately or subject the State and local municipalities to massive liability, placing an impossible burden on State and local police and public safety agents.
*117Morever, the record demonstrates that in March 1992, the governing statute (see, Executive Law § 259-i [3]), rules (see, State Division of Parol Policy and Procedures Manual, III-IV) and regulations (see, 9 NYCRR 8004.2) pertaining to parole revocation were silent as to the time frame or manner in which to execute a parole violation warrant such that the task could remotely be described as ministerial (compare, Boland v State of New York, 218 AD2d 235).4 Rather, with respect to the execution of warrants, the regulations merely provided that “[t]he warrant for retaking and temporary detention may be executed by any parole officer, any officer authorized to serve criminal process or any peace officer” (9 NYCRR 8004.2 [e]). As no evidence was presented by claimant “to show any immutable departmental procedures that must invariably be followed” when executing warrants (Rodriguez v City of New York, supra, at 177), we simply cannot agree with the dissent’s conclusion that the time frame and manner of executing a warrant are ministerial in nature (see generally, United States v Gaubert, 499 US 315, 322 [government conduct does not involve an element of judgment or choice if there is a statute, regulation or policy that requires an employee to follow a specific course of action]). To this end, it is difficult to reconcile the dissent’s conclusion that it is unpersuaded by our reliance on the lack of any statute, regulation or departmental procedure dictating the time frame or method whereby a warrant must be executed when the dissenter authored a decision denying summary judgment in a prior appeal, citing undeveloped factual issues (212 AD2d 939, 940-941, supra). The dissent cites no factual support developed at trial for its conclusion that the timing of the execution of the warrant was ministerial in nature. Upon our review of the record as completely developed, we are satisfied, as a matter of law and fact, that the time frame and manner in which the warrant was executed were discretionary decisions for which the State enjoys immunity.
Finally, although this Court’s inquiry is not limited to whether the verdict is against the weight of the evidence and may factually assess whether the judgment is warranted (see, e.g., Lewis v State of New York, 223 AD2d 800, 801), we find no *118basis to disturb the Court of Claims’ conclusion that claimant failed to prove by a preponderance of the evidence that the State was negligent. To this end, we note that the “evaluation of the credibility of witnesses and quality of the proof can best be made by the trier of fact” (Ogle v State of New York, 191 AD2d 878, 880). As noted, less than five hours before the decision to delay execution of the warrant was made, Linderberry showed no signs of imminent violence or alcohol use. This being the case, and in light of his prior positive adjustment on parole and the snow storm in progress, the record supports the court’s factual finding that it was reasonable for the Division to wait less than 24 hours to execute the warrant.

. The record reveals that Linderberry’s prior criminal conduct stemmed from two primary problems, his inability to consume alcohol without reverting to violent behavior and his deviant sexual maladjustment.


. Although the claim against the State is framed as a challenge to its delay in executing the warrant, we are persuaded by the State’s contention that the true nature of the claim is the negligent performance of a governmental function, i.e., its failure to provide police protection to her (see, Cuffy v City of New York, 69 NY2d 255). If the claim was analyzed under this theory, it would clearly fail (see, e.g., Hurd v Woolfork, 959 SW2d 578 [Tenn]; Munoz v Cameron County, 725 SW2d 319 [Tex]).


. Notably, Maio testified that the decision to execute a warrant alone or request assistance from city police, the local Sheriff or the State Police “depend[ed] on who [he] was going after”. This testimony supports the conclusion that the time and manner within which to execute a warrant entails clear judgment calls.


. At the time of this incident, temporal limitations did exist in the parole revocation process. For instance, the Division was required to give an alleged parole violator written notice of the time, place and purpose of a preliminary revocation hearing within three days of the execution of the warrant (see, Executive Law § 259-i [3] [c] [iii]) and the hearing must be held within 15 days of execution (see, Executive Law § 259-i [3] [c] [i]; see also, State Division of Parole Policy and Procedures Manual, VI [A] [2]; Appendix B).